Citation Nr: 1001002	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  08-07 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a left hand 
disability. 

4.  Entitlement to service connection for a left hand scar. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to October 
1964.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 RO decision, which 
denied claims for service connection for bilateral hearing 
loss, tinnitus, a left hand condition, and a left hand scar.

In October 2009, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Seattle, Washington RO.  
A transcript of that proceeding has been associated with the 
claims folder.

The record reflects that the Veteran submitted additional 
evidence to the Board in conjunction with this case 
accompanied by a waiver of initial review of this evidence by 
the agency of original jurisdiction in accord with 38 C.F.R. 
§ 20.1304.


FINDINGS OF FACT

1.  The Veteran is not shown by the most probative evidence 
of record to have bilateral hearing loss that is 
etiologically related to a disease, injury, or event in 
service.  

2.  The Veteran is not shown by the most probative evidence 
of record to have tinnitus that is etiologically related to a 
disease, injury, or event in service.

3.  Resolving doubt in favor of the Veteran, his left hand 
disability and left hand scar are shown to be causally or 
etiologically related to an injury sustained during military 
service.
CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may bilateral sensorineural hearing 
loss be presumed to have been incurred therein.  See 38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1154(b), 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, and 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, and 4.87 (2009).

3.  Service connection for a left hand disability and a left 
hand scar is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims for service connection 
for a left hand disability and a left hand scar, the benefits 
sought on appeal have been granted in full, as discussed 
below.  As such, the Board finds that any error related to 
the VCAA on these claims are moot.  See 38 U.S.C. §§ 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009); 
Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

With respect to the Veteran's claims for service connection 
for tinnitus and bilateral hearing loss, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).
	
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his or her possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2009).  Thus, any error related to this 
element is harmless. 

An April 2006 VCAA letter fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  
The Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  This letter informed him that additional information 
or evidence was needed to support his claims, and asked him 
to send the information or evidence to VA.  See Pelegrini II, 
at 120-121.  Additionally, this letter described how 
appropriate disability ratings and effective dates were 
assigned. 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and 
relevant VA and private medical records are in the file.  The 
Board notes that the record reflects that the Veteran is in 
receipt of Social Security Administration (SSA) benefits.  
However, the March 2008 SSA inquiry did not reveal that the 
Veteran is receiving these benefits for disability purposes.  
Additionally, the Veteran has not asserted that he is 
receiving SSA disability benefits for hearing loss or 
tinnitus.  As such, the Board finds that all records 
identified by the Veteran as relating to these claims have 
been obtained, to the extent possible.  The record contains 
sufficient evidence to make a decision on the claims, and VA 
has fulfilled its duty to assist.

With regard to claims for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  
The Veteran was provided a VA-requested QTC audiological 
examination for his tinnitus and bilateral hearing loss 
claims in July 2006.  The examiner indicated that he reviewed 
a summary of the Veteran's military audiological test 
results, conducted the appropriate diagnostic tests and 
studies, and noted the Veteran's assertions.  The Board finds 
this examination report and opinion to be thorough and 
complete.  Therefore, the Board finds this examination report 
and opinions are sufficient upon which to base a decision 
with regard to these claims.  Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007) (When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).   

Certain diseases, to include organic diseases of the nervous 
system, such as hearing loss, may be presumed to have been 
incurred in service when manifest to a compensable degree 
within one year of discharge from active duty.  38 U.S.C.A. § 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  See 38 C.F.R. § 3.385 (2009).  "[I]mpaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent."

The Board notes that the Court has held that the threshold 
for normal hearing is from 0 to 20 decibels, and that higher 
threshold levels indicate some degree of hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

1.  Entitlement to service connection for bilateral hearing 
loss and tinnitus.

The Veteran essentially contends that he currently 
experiences hearing loss and tinnitus as a result of his 
active duty service.  Specifically, the Veteran asserted in 
his June 2007 notice of disagreement (NOD) that the only loud 
noises he was ever exposed to were jet plans and weapons fire 
during the military.  He has further asserted that he does 
not believe that the exact timing of hearing loss is easy to 
ascertain but that his service records showing a slight shift 
in hearing acuity during active service would indicate a 
strong possibility of military-related hearing loss that 
would only be accentuated with time.  See Veteran's 
statement, March 2008.   

A review of the Veteran's service treatment records does not 
reflect any complaints, treatment, or diagnoses of hearing 
loss or tinnitus during service.  

A July 1963 enlistment audiological summary report of 
examination for organic hearing loss revealed pure tone 
thresholds as follows:
	

HERTZ




500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
-10 (0)
0 (10)
0 (5)
LEFT
0 (15)
0 (10)
  0 (10)
0 (10)
0 (5) 
Speech recognition ability was not recorded.  

An August 1964 separation audiological summary report of 
examination for organic hearing loss revealed pure tone 
thresholds as follows:
	

HERTZ




500
1000
2000
3000
4000
RIGHT
5 (20)
10 (20)
5 (15)
5 (15)
10 (15)
LEFT
5 (20)
 0 (10) 
0 (10)
5 (15)
0 (5)
Speech recognition ability was not recorded.  

The aforementioned tables reflects ASA measurements recorded 
in service, with the comparable ISO (ANSI) measurements in 
adjacent parentheses.

With regard to a current disability, the Board notes that the 
Veteran underwent a VA-requested QTC audiological examination 
in July 2006.  The examiner indicated that he reviewed the 
QTC summary of military audiological results.  At this 
examination, the Veteran was unable to report the time and 
circumstances of the onset of his tinnitus or hearing loss, 
except that they occurred gradually.  The examiner noted that 
the Veteran had right ear surgery in 1982 to remove a 
cholesteatoma.  The Veteran's duties during military service 
consisted of those typical of an air police officer working 
on the flight line as security.  The Veteran reported that 
hearing protection was not provided to the flight line 
guards.  He fired weapons with his right hand.  He used 
hearing protection.  The Veteran did not report any exposure 
to loud noise outside of military service.  His current 
symptoms consist of difficulty hearing and recurring ringing 
in his left ear.  His left ear tinnitus recurs at the 
frequency of 3 times per month.  Upon physical examination, 
the auditory threshold in at least one frequency for each ear 
was recorded as 40 decibels or greater.  As such, the Veteran 
has bilateral hearing loss according to 38 C.F.R. § 3.385.  
Additionally, the Veteran was diagnosed with intermittent 
tinnitus of the left ear.  The examiner indicated that the 
etiology of the Veteran's left side tinnitus is at least as 
likely as not due to the hearing loss.  The examiner further 
indicated that, based on the summary of military audiological 
results provided, the current audiological results, and the 
history reported by the Veteran, and, in consideration of its 
type, severity, and configuration with the record of normal 
hearing at military separation, it is unlikely that the 
Veteran's current hearing loss with tinnitus is due to his 
service. 

In addition, the claims file also contains a September 2009 
treatment record from Bellevue Ear, Nose, and Throat Clinic.  
In this treatment record, the physician noted that the 
Veteran has had very little hearing in the right ear for over 
30 years following a mastoidectomy for cholesteatoma removal.  
His left ear has been his main ear and now he feels that his 
hearing is decreased and this is creating a significant 
difficulty for him, especially at home.  The physician noted 
that he does have a history of loud noise exposure when he 
served in the military for 1-1/2 years.  He has not had any 
other problems including infections of the ear.  This 
physician examined the Veteran and concluded by diagnosing 
him with a previous history of cholesteatoma involving the 
right ear, status post mastoidectomy with cholesteatoma 
removal.  The physician noted that the Veteran has the 
expected mixed hearing loss in the right ear as a result of 
his previous surgery and ongoing loss, most likely age 
related.  The physician further diagnosed the Veteran with 
sensorineural hearing loss in the left ear which is down 
sloping, consistent with age related and possibly additional 
noise induced hearing loss.  

As an initial matter, the Board notes that there is no 
competent evidence of record reflecting that the Veteran 
demonstrated hearing loss of either ear to a compensable 
degree within one year of discharge from active duty.  As 
such, service connection for hearing loss cannot be granted 
on presumptive basis.  

With regard to granting service connection on a direct basis, 
the Board notes that the Veteran is competent to offer a 
description of the symptoms he experienced in service, and to 
describe a continuity of symptoms since service.  A 
layperson, such as the Veteran, is generally not capable of 
opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom.  Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  However, lay testimony is competent when it 
regards the readily observable features or symptoms of injury 
or illness and "may provide sufficient support for a claim 
of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In this case, the Veteran has reported that he currently 
experiences tinnitus and impaired hearing, an observation 
which he is competent to make.  However, he has not 
specifically asserted that he has experienced tinnitus and 
hearing impairment since his active duty service.  

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) 
(2009).  Currently, there is no evidence of record indicating 
that the Veteran had hearing loss or tinnitus in service, and 
there are no lay assertions of a continuity of symptoms since 
service.  Moreoever, the examiner at the July 2006 VA 
examination specifically indicated that, based on the summary 
of military audiological results provided, the current 
audiological results, and the history reported by the 
Veteran, and, in consideration of its type, severity, and 
configuration with the record of normal hearing at military 
separation, it is unlikely that the Veteran's current hearing 
loss with tinnitus is due to his service.  As the examiner 
indicated that he reviewed the summary of military 
audiological results, examined the Veteran and considered his 
assertions, and offered a rationale for his opinion, the 
Board finds this opinion to be the most probative of record 
regarding the issue of whether his current hearing loss and 
tinnitus are related to service.  Thus, the Veteran's claims 
for service connection for tinnitus and hearing loss must 
fail on a direct basis.  See Shedden, supra. 

In rendering this determination, the Board has considered 
that the physician who submitted the September 2009 treatment 
record from Bellevue Ear, Nose, and Throat Clinic diagnosed 
the Veteran with sensorineural hearing loss in the left ear 
which is down sloping, consistent with age related and 
possibly additional noise induced hearing loss.  Given the 
clearly speculative language used by the examiner, the Board 
finds this opinion to be much less probative than the 
detailed and thorough VA opinion discussed above.  See, e.g., 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's 
statement that the appellant may have been having some 
symptoms of multiple sclerosis for many years prior to the 
date of diagnosis deemed speculative).  

The Board acknowledges the Veteran's contentions that he has 
tinnitus and bilateral hearing loss as a result of his active 
duty service.  However, as noted, the Veteran has not alleged 
a continuity of symptomatology since service, and the most 
probative medical evidence of record does not otherwise 
support his contention that his current disabilities are 
related to service.  The Veteran can attest to factual 
matters of which he had first-hand knowledge.  See Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
Veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  While the Veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-
470 (1994).  Therefore, the Board finds the VA opinion to be 
far more probative than the Veteran's lay assertions.

In summary, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for tinnitus and bilateral hearing 
loss, and the benefit-of-the-doubt rule is not for 
application.  

2.  Entitlement to service connection for a left hand 
disability and a left hand scar. 

The Veteran is seeking entitlement to service connection for 
a left hand disability and a left hand scar.  Specifically, 
he contends that he injured his hand in a barracks on 
September 3, 1964 when he was accidentally kicked in the 
hand, in which he was holding a glass, by another person 
doing pull-ups on the sprinkler system.  See NOD, June 2007; 
hearing transcript, October 2009.  The Veteran has asserted 
that emergency treatment was provided following this 
incident.  See NOD, June 2007.  He was advised that further 
surgery may or may not help and was encouraged to forgo 
further treatment.  Id.  The Veteran contends that part of 
the encouragement to waive further treatment was pointing out 
that it could affect his discharge date.  Id.

A review of the Veteran's service treatment records reveals 
that the Veteran underwent a pre-separation examination in 
August 1964.  Subsequently, a September 1964 service 
treatment record and a September 1964 statement from the 
Veteran reflect that the Veteran injured his hand on 
September 3, 1964.  It was noted that he refused treatment in 
the form of an operation.  

With regard to a current diagnosis, the claims file contains 
a September 2009 private treatment record from 
KneeFootAnkleCenter documenting complaints of left hand pain.  
It was noted that the Veteran had an injury in 1964 related 
to military service, in which he sustained a laceration to 
the radial side of the palm of his left hand.  This left him 
with a finger he could not flex and decreased sensation in 
that finger, especially along the ulnar side.  He was told 
that he could have work done on it, but it would extend his 
military service, so he opted to not have anything done.  The 
Veteran reported that, since that time, he has had trouble 
using the finger, as it gets in the way when he is typing, 
driving a car, or doing other tasks.  Upon examination, the 
Veteran was diagnosed with left hand flexor digitorum 
profundus and flexor digitorum superficialis, as well as 
ulnar digital nerve lacerations to the left index finger 
along with contractures.  

As noted above, lay testimony is competent when it regards 
the readily observable features or symptoms of injury or 
illness and "may provide sufficient support for a claim of 
service connection."  Layno.  In this case, the Veteran has 
indicated that his current left hand condition and left hand 
scar have existed since a 1964 in-service left hand injury.  
See Claim, March 2006.  While the nature of his September 
1964 injury is not explained in his service treatment 
records, the fact that an injury occurred is documented, and 
the Board notes that the Veteran is competent to explain the 
nature and circumstances surrounding that incident, and to 
describe a continuity of symptoms since service.  

Therefore, in light of the fact that the Veteran has 
consistently reported that he injured his left hand during 
service and has had a continuity of symptoms since service, 
his service treatment records support his assertions and 
reflect that he injured his hand during service, but 
following his separation examination, and he has been 
diagnosed with a current left hand disability, the Board 
concludes that there is at least an approximate balance of 
positive and negative evidence as to whether the Veteran has 
a current left hand condition and a left hand scar that he 
incurred during his active duty service.  Therefore, having 
resolved doubt in favor of the Veteran, the Board concludes 
that service connection must be granted for the Veteran's 
left hand condition and left hand scar.  




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied. 

Entitlement to service connection for a left hand disability 
is granted. 

Entitlement to service connection for a left hand scar is 
granted. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


